Title: Abigail Adams to John Adams, 7 May 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree May 7th Fast day [1789]
          my dearest Friend
        
        our parson has been praying for you to day that you may be enabled to discharge the high and important Trust committed to you with equal integrity and abilitis as you have heretofore excercised in Negotiations at Foreign courts & embassies abroad, and with equal Benifit & satisfaction to your Country. I have been reading with attention the various addresses to the Pressident & his replies. they are all pathetick but none more so than that to the citizens of Alexandera. throughout all of them he appears to be most sensibly affected with the supreme and over Ruling providence which has calld him to Rule over this great people rather to feel Humble than Elated, & to be overpowerd with the weight & Magnitude of his Trust, who that reflected, who that weigh’d & considerd but must lay his Hand upon his Breast, & say what am I? that this great Trust is committed to me? your Legislature are promulgating a perfectly New doctrine. I had always supposed that in point of Rank the Senate were superiour to the Representitives. this perfect equality brought to my mind a story told of Johnson, that dining one day with mrs Macauley She was conversing upon her favorite topick of the Natural equality of Man— Johnson heard her very gravely, after some time he rose from table & bowing very respectfully to the servant who waited behind his chair, pray mr John, take my place & let me wait in my Turn. you hear what your mistress Says; that we are all equal— there debates as given to the publick do not prove them all solomans, forgive me if I am too sausy—tis only to you that I think thus freely.
        I shall not forward the papers of this week they contain nothing more than what you have already had— I hope it will not be long before you will be able to take a House. living upon a Friend cannot be long agreeable to you I know and now John is away I fear you will suffer some inconvenience I cannot prepare my things for Removal untill I hear further from you, but I should suppose it would be best to get mr Tufts vessel to take them either here or at weymouth. If there are any Number of Books that you would wish for I will have them pack’d & ready if you can point them out; with regard to the Horse I should be very glad that our son might have him, but upon maxims of prudence will it do at this time? I need not give my reasons for the Question. French must be paid before I leave home. there are six months wages due to Brisler on the first of May, which he will have occasion to leave with his wife, & to purchase some articles of furniture. I shall be obliged to pay for what work has been done by your Brothers hands upon the place—an expence I would not have incured if I had supposed he would not have kept the place— you wish to give a look at your Farm, the Hills begin to look Green, but the season is so backward that scarcly a Tree has leaved Lilack excepted. 3 hands with a Team were all yesterday employ’d in picking up the stones, thrown out of the ditches & carried upon Quincy medow in the manure. I could have wished more manure might have been put there, attempted it but found it would cut the ground to pieces— tomorrow will be employd in carrying on the manure behind the House, & clearing the Ground of stones— the sheep have gone very quiet since the wall was poled the Weathers excepted whom no fence would hold but they are parted with.— shall I do all the work necessary upon the place for the present, and at my leaving it request your Brother to take it, he paying one third of the taxes upon it, or shall I leave it to him to say upon what terms he will look after it. mr Baxter very kindly sent me word yesterday that he would hire it for four years but I asked no Questions, presuming you had rather it should lie unimproved. Your son Tom says if he was out of colledge he would come & live with Pheby & Abdee & improve it himself before it should go a beging thus—one of your Townsmen told me the other day that he was very sorry you was gone away, for there was nobody left in Town to buy Land. all your Friends desire to be affectionatly rememberd to you, but none more tenderly than your ever / affectionate
        A Adams
          compliment to miss Levingstone, and all the Ladies who so kindly inquire after your Friend
      